KNIGHT, District Judge.
Bankrupt, denied a discharge by reason of a finding that he had made a false statement in writing which was relied upon by the First National Bank & Trust Company, the objecting creditor, now moves for a rehearing.
Bankrupt has submitted affidavits presenting facts not presented at the hearing on the petition for discharge, which, if substantiated, would justify the granting of a discharge. To prevent an injustice being done to the bankrupt by reason of findings rendered upon an incomplete record, the motion is granted and the issues again referred to the referee for the talcing of testimony, the receipt of evidence, and redetermination.
The objecting creditor questions the jurisdiction of the court to grant such motion. The right to grant a motion for rehearing is inherent. The petition is addressed to the discretion of the court and is designed to afford it an opportunity to correct its own errors. Conboy v. First National Bank of Jersey City, 203 U. S. 141, 27 S. Ct. 50, 51 L. Ed. 128.